Citation Nr: 1716544	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-00 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to August 2003. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In July 2015, the Veteran was scheduled for a Travel Board hearing.  However, he failed to appear; thus, the hearing request is considered withdrawn.

This matter was previously before the Board in January 2016, and the Veteran's claims were remanded in order to conduct additional development.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the Veteran was diagnosed with any right ankle or right knee condition at any point during the appeal period.

2.  The competent evidence of record does not show that the Veteran was diagnosed with any foot condition at any point during the appeal period.

3.  The competent evidence of record weighs against a finding that the Veteran's diagnosed left knee iliotibial tendonitis was incurred in or is otherwise related to his active duty military service.

4.  The competent evidence of record weighs against a finding that the Veteran's diagnosed lumbar spine degenerative arthritis, intervertebral disc syndrome (IDVS) and stenosis, were incurred in or are otherwise related to his active duty military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a bilateral knee disability, including left knee iliotibial tendonitis, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for lumbar spine degenerative arthritis, IVDS, and stenosis, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Moreover, in the case of arthritis, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

Right ankle, right knee and bilateral feet

The Veteran contends he has disabilities of the right ankle, right knee and both feet as a result of his duties as a parachutist during active duty service.  A review of his personnel records reflects that he was awarded a parachutist badge in April 2001 for successful completion of airborne training.

A review of the Veteran's service treatment records does not show any complaints, treatment or diagnoses related to a right ankle, right knee or bilateral foot conditions while on active duty service.  Post-service VA treatment records similarly are absent for any diagnoses related to the Veteran's respectively claimed conditions, although the records generally reflect the Veteran's reports of knee and ankle pain.

VA contract examinations dated in October 2010 and December 2013 each reflect that the Veteran had no functional loss, functional impairment or limitation of range of motion of the right ankle.  No diagnosis was noted for the Veteran's right ankle.

A July 2014 VA neurosurgery consult reflected the Veteran's complaints of left-sided radiculopathy.  The Veteran reported pain and numbness that radiated from the back down the posterior thigh and leg and foot in the distribution of S1.  He also reported experiencing weakness and his knee sometimes "buckling."  He was assessed with back and left lower extremity pain secondary to disc herniation and compression of the S1 nerve root.

In February 2016, the Veteran underwent a VA ankle conditions examination.  The Veteran reported experiencing a hard landing while parachuting during active service.  He did not claim a right ankle problem or injury.  Range of motion testing revealed normal findings for the right ankle.  There was no pain noted on the examination, no evidence of pain on weight bearing, no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, and no objective evidence of crepitus.  There was no loss of range of motion after repetitive use testing.  The VA examiner concluded that no right ankle pathology was found.

A February 2016 VA knee and lower leg conditions examination similarly reflected the examiner's conclusion that no right knee pathology was found or other diagnosis was warranted.  A VA foot conditions examination conducted the same day similarly reflected that the Veteran had no left or right foot pathology found upon examination, and no diagnosis was warranted for either foot.  The Veteran had some left toe numbness and numbness in the L5 distribution of the left foot that was associated with his lumbar back pathology.  The VA examiner further noted that the Veteran's complaints were from a left radiculopathy and not from a specific foot pathology. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

After a thorough review of the evidence of record, the Board finds that entitlement to service connection for a right ankle, right knee or bilateral foot disabilities are not warranted as the competent evidence in the record weighs against a finding of a current diagnosis of any of these respective conditions during the period on appeal.  

The Board also finds that while the Veteran is competent to report symptomatology associated with the right knee, right ankle and bilateral feet, he does not have the requisite expertise required to diagnose a disability beyond those capable of lay observation.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  As such, the Veteran's lay statements maintaining he has the respective disabilities is outweighed by the medical evidence of record, most notably the February 2016 VA examiner's report which reflects findings of no current pathology for the right ankle, right knee, or either the right or left foot.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As there is no current diagnosis of right ankle, right knee or bilateral foot disabilities at any point during the period on appeal, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's respective claims, the benefit-of-the-doubt rule does not apply and the claims must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left knee and back

The Veteran similarly contends he has disabilities of the left knee and back as a result of his duties as a parachutist during active duty service.  As noted above, a review of his personnel records reflects that he was awarded a parachutist badge in April 2001 for successful completion of airborne training.

A review of the Veteran's service treatment records shows no complaints, treatment or diagnoses related to left knee or back conditions while on active duty service.  Post-service VA treatment records similarly are absent for any diagnoses related to the Veteran's left knee, although the records generally reflect the Veteran's reports of knee pain.
A May 2015 VA primary care outpatient record reflects that a recent MRI of the Veteran's lumbar spine still showed severe narrowing of L5 with impingement to the nerve root.  He was assessed with lumbar post-laminectomy syndrome and was instructed to continue wearing a back brace, taking pain medication, and refrain from heavy lifting.  However, a review of his available VA treatment records does not show that any examiner has related any back condition to his active duty service.

In February 2016, the Veteran underwent a VA back examination where he recalled first having back pain in the service after a hard landing on a parachute jump.  He stated that he never saw a doctor or received any treatment for his back, but he did recall going to sick call for his back and was given Motrin.  He had lumbar back surgery in September 2015 for lumbar spondylosis and herniated disc disease.  He still has lumbar back pain and it seems to radiate down the left leg down to the toes with numbness on the left toes intermittently about once every other day.  The VA examiner diagnosed the Veteran with degenerative arthritis of the spine, intervertebral disc syndrome, and spinal stenosis.

In a separate VA knee and lower leg conditions examination, the Veteran was noted to have a diagnosis of left knee tendonitis/tendonosis.  The Veteran reported anterior knee pain and weakness, with pain directly over the left knee cap.  The Veteran stated he recalled that he had felt an ache in the left knee when he was in the service.  

Following the examination and review of the Veteran's records, the VA examiner concluded that it was less than 50 percent likely that the Veteran's current lumbar back disability and left knee disability were either incurred in or caused by, or related to military service.  In support of this conclusion, the VA examiner noted the Veteran's history of a hard parachute landing while on active duty service where he injured the left ankle.  The examiner further stated there was evidence to back up the Veteran's claim for a chronic left ankle injury in service.  However, the VA examiner stated that a search of the Veteran's claim file revealed no evidence of a back injury or knee injury in service.  Further, there was no early claim or service treatment records revealing complaints for these respective conditions.  The VA examiner further stated that it would be medically expected based on the Veteran's reported history that he would have had some documentation or treatment for either the back or left knee disabilities if there was an active problem during his time in the service.  Moreover, the VA examiner noted that the Veteran has been out of service for approximately 13 years and currently weighed 305 pounds.  He also has worked as a mechanical journeyman in the past after service for a couple of years prior to being laid off of work.  Additionally, the long lag time since he was in service, coupled with his significant obesity, placed the Veteran at high risk of back problems and associated knee problems.  Further, the VA examiner stated that the Veteran's MRI suggested some developmental narrowing which likely contributed to his back condition, which was unrelated to his military service.  Also, the degenerative changes in the Veteran's low lumbar back appeared to be related to primary osteoarthritis rather than the result of a traumatic injury such as an acute herniated disk or fracture.  The VA examiner concluded that given the lack of documented evidence of back or knee trouble in the service, coupled with his current post-service risk factors, it was less likely than not that either his back or left knee disabilities were related to his military service.

The Board finds the February 2016 VA examiner's opinion regarding the etiology of the Veteran's back and left knee disabilities is entitled to great probative weight.  This opinion was provided following examination of the Veteran and a review of the claims file.  The examiner addressed the Veteran's assertion as to the origin of the respective back and left knee disabilities (and his report of continued back and left knee pain), and provided a detailed rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  Significantly, there is no medical opinion to the contrary in the record concerning the etiology of either the Veteran's back or left knee disability.  The Veteran has submitted no competent medical evidence contrary to the examination findings cited above.  He has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A.§ 5107 (a).

The Board finds that service connection for the Veteran's back and left knee disabilities is not warranted on either a direct or presumptive basis.  The preponderance of the evidence weighs against a finding that either the Veteran's back or left knee disability arose during active service.  There is also no evidence revealing arthritis of the lumbar spine or left knee during the one-year presumptive period following his discharge from active duty service.  

Since degenerative arthritis is a chronic condition, a nexus to service may be shown by chronicity at the time or continuity of symptomatology.  38 C.F.R. § 3.303.  However, the Veteran's service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of arthritis.  There is no diagnosis of arthritis during service.  In addition, the probative evidence of record does not establish continuity of symptomatology for degenerative arthritis in lieu of medical nexus.  

The Board acknowledges the Veteran's belief that his current lumbar spine and left knee conditions are related to his military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's statements are afforded little probative weight.
  
In sum, the Board finds that the preponderance of the evidence is against the Veteran's claims seeking service connection for either a back or left knee disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's respective claims, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a bilateral foot disability is denied.

Entitlement to service connection for a bilateral knee disability, including left knee iliotibial tendonitis, is denied.

Entitlement to service connection for lumbar spine degenerative arthritis, IVDS and stenosis, is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


